                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


  LUKE JOHN SCOTT,
                                                     CV 19–63–GF–DLC–JTJ
                  Plaintiff,

     vs.                                                     ORDER

  KALAH PAISLEY, et al.,

                  Defendants.

      Before the Court is Plaintiff Luke John Scott’s (“Scott”) pro se Complaint,

alleging that Defendants violated his rights under the U.S. and Montana

Constitutions and the Indian Civil Rights Act (“ICRA”). (Doc. 2.) Because

Scott is a prisoner proceeding pro se and in forma pauperis, his case was referred

to United States Magistrate Judge John Johnston, who screened the Complaint

pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2)(B). See D. Mont. L.R. 72.2(a)(1).

      Judge Johnston entered his Findings and Recommendations (“F&R”) on

February 4, 2020. (Doc. 7.) There, he recommended that the Court dismiss all

Defendants except Overby, Furda, Lanthorn, John, and Knowlton. (Id.) And,

since a favorable determination on the claims against those defendants could imply

the invalidity of a conviction in Scott’s pending federal criminal cases, Judge

                                         -1-
Johnston recommended staying them and administratively closing this matter.

(Id.)

                               LEGAL STANDARD

        Scott timely objected to the F&R on February 19, 2020. (Doc.12.)

Accordingly, Scott is entitled to de novo review of those findings to which he

specifically objects. 28 U.S.C. § 636(b)(1)(C). Absent objection, the Court

reviews the Magistrate Judge’s findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error is “significantly

deferential” and exists if the Court is left with a “definite and firm conviction that a

mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

                                    DISCUSSION

        Scott alleges that, beginning on July 7, 2017, tribal authorities—through

“sho[dd]y [and] prejudicial investigation techniques and discriminatory charging

and prosecuting decisions”—arrested and held him on rape and strangulation

charges. (Doc. 2 at 6, 17). Although the tribal charges were ultimately

dismissed, Scott asserts that they formed the basis of one of the federal charges he

currently faces. (Id. at 6, 17.) In a separate matter arising from events that took

                                          -2-
place on the Fort Peck Indian Reservation in 2019, the United States charged Scott

with Assault Resulting in Serious Bodily Injury and Felony Child Abuse. (Id. at

15; see also United States v. Scott, CR–19–29–GF–BMM (D. Mont. Apr. 19,

2019).) Invoking the Court’s jurisdiction under U.S.C. § 1983 and Bivens v. Six

Unknown Federal Narcotics Agents, 403 U.S. 388 (1971), Scott alleges that

Defendants committed constitutional and statutory violations against him at

various points in the lives of these pending cases. Judge Johnston determined

that, apart from Scott’s allegations against three FBI agents and two Bureau of

Indian Affairs (“BIA”) employees, his allegations fail to state claims upon which

relief may be granted.

      Reviewing those findings and recommendations to which Scott does not

object—including those to which he concedes—the Court reviews for clear error

and finds none. That is, the Court agrees with both Judge Johnston and Scott that

federal public defenders do “not act under color of federal law” for purposes of a

Bivens action; therefore, Scott’s claims against Ness and Hoovestal “suffer[] from

a fatal jurisdictional defect which requires dismissal.” Cox v. Hellerstein, 685

F.2d 1098, 1099 (9th Cir. 1982). Additionally, as Judge Johnston found, Scott’s

claims against the FBI agents (Overby, Furda, and Lanthorn) and the BIA

caseworkers (John and Knowlton) raise issues that will likely be presented in his

                                         -3-
pending criminal cases. Therefore, the Court agrees with and adopts Judge

Johnston’s recommendation to stay these claims “until the criminal case . . . is

ended.” Wallace v. Kato, 549 U.S. 384, 393–94 (2007). Finally, the Court

agrees that the only remedy available to Scott under ICRA is a federal habeas

petition, to which he is ineligible as he is not in tribal custody. Tavares v.

Whitehouse, 851 F.3d 863, 865–66 (9th Cir. 2017).

      Scott lodges four specific objections. First, he objects to Judge Johnston’s

recommendation to dismiss Federal District Court Judges Morris and Haddon

based on absolute judicial immunity. (Doc. 12 at 2–7.) Second, and similarly,

he objects to Judge Johnston’s determination that prosecutorial immunity bars his

claims against Defendants Paisley, Alme, Mercer, and Harper-Suek. (Id. at 7–8.)

Third, Scott argues that Judge Johnston erred in finding that the tribal Defendants

are not federal defendants; accordingly, he objects to the recommendation that the

Court dismiss them on this basis. (Doc. 12 at 8–11.) Fourth, Scott objects to

Judge Johnston’s recommendation to dismiss various defendants who he listed in

the “Parties” section of his Complaint, but against whom he made no factual

allegations. (Docs. 12 at 11–12; 13 at 15.) Reviewing de novo, the Court will

address each of Scott’s objections in turn.




                                          -4-
I.    Judicial Immunity

      Scott alleges that now-Chief District Court Judge Brian M. Morris violated

his First and Fourth Amendment rights. (Doc. 2 at 15, 18.) He claims that

District Court Judge Sam E. Haddon violated his Eighth Amendment guarantee

against cruel punishment. (Id. at 27.) And, he asserts that both Judges violated

his Fourteenth Amendment rights. (Id. at 36, 38.) Scott’s theory of liability on

each claim, it appears, is that both Judges committed constitutional violations by

way of presiding over and “allowing” unconstitutional misconduct in their

respective courtrooms. (See, e.g., Doc. 2 at 36.)

      “Judges . . . are absolutely immune from damage liability for acts performed

in their official capacities.” Ashelman v. Pope, 793 F.2d 1072, 1075 (citation

omitted). Whether a judge acts in his “judicial” capacity for immunity purposes

“relate[s] to the nature of the act itself, i.e., whether it is a function normally

performed by a judge, and to the expectations of the parties, i.e., whether they dealt

with the judge in his judicial capacity.” Id. (quoting Stump v. Sparkman, 435

U.S. 349, 360 (1978)).

      Here, Scott objects to Judge Johnston’s finding that judicial immunity bars

his claims against Judges Haddon and Morris, because “knowingly, maliciously,

and negligently [targeting] a protected class of citizens is not a judicial function or

                                            -5-
it’s (sic) equivalent.” (Doc. 12 at 2 (alteration in original).) However, while he

consistently recites adverbs like “knowingly” and “maliciously” throughout his

claims against the Judges, Scott fails to allege that any of their purported

misconduct took place outside their respective judicial capacities. And, although

Scott impugns the propriety of the Major Crimes Act (“MCA”), 18 U.S.C. § 1153

(Doc. 12 at 3), his statutory attack fails to demonstrate that either of the Judges

acted outside the scope of their judicial roles by presiding over cases wherein the

MCA provided federal jurisdiction. Furthermore, asserting facts that are “merely

consistent with” a defendant’s liability—like baldly asserting that purported

misconduct was malicious—stops short of the plausibility standard for pleading.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      The Court cannot narrow the scope of judicial immunity on Scott’s behalf.

Therefore, reviewing de novo, the Court agrees with Judge Johnston’s

recommendation to dismiss Scott’s claims against Judges Morris and Haddon

based on absolute immunity. Accordingly, the Court overrules Scott’s objection.

II.   Prosecutorial Immunity

      For the same reasons that he argues judicial immunity should not apply here,

Scott argues that immunity should not shield the Defendants Paisley, Alme,

Mercer, and Harper-Suek (together, “Prosecutor Defendants”) from liability.

                                          -6-
(Doc. 12 at 8.) Further, he argues that the Prosecutor Defendants are “more guilty

than Federal District Judges who part[ake] in the egregious prosecution of Natives

with the racist statute [MCA].” (Id.)

       Prosecutorial immunity applies when a prosecutor performs functions

“intimately associated with the judicial phase of the criminal process.” Imbler v.

Pachtman, 424 U.S. 409, 430 (1976). Judge Johnston found, and Scott does not

dispute, that the conduct alleged against the Prosecutor Defendants was intimately

associated with the judicial phase of the criminal process. (Docs. 7 at 1; 12 at 7–

8.) Instead, Scott posits that any prosecution pursuant to a “racist statute”

inherently falls outside the scope of any legitimate prosecutorial function. (Doc.

12 at 8.) However, that Scott disagrees with the laws that gave rise to the charges

against him is inapposite. The question is whether the prosecutors were

performing functions intimately associated with the judicial phase of the criminal

process, which they undisputedly were.

       Accordingly, reviewing de novo, the Court concludes that Scott’s claims

against the Prosecutor Defendants fail. Therefore, it overrules Scott’s objection.

III.   Tribal Officers

       Scott objects to Judge Johnston’s recommendation to dismiss the following

Defendants (hereafter, “Tribal Defendants”): Terry Boyd, Dustin Kuipers, Marvin

                                         -7-
Youpee, Imagene Lilley, LaFonne Copenhaver, Rick Kirn, Floyd Azure, Scott

Sciford, Sean RedBoy, Kenny Trottier, Coretta GrayBear, Ron Jackson, Juanita

Headdress, Lewis Matthews, Kyle Buck, Cheryl Stiffarm, David Archamble, Mike

Shields, Unknown Fort Belknap Jailer, Chelby Brugh, Fort Peck Jailer Walker,

Rick Reyes, Laine Littleowl, Raul Figuroa, Loren Eagle, Thomas Jones, Jailer

DeMill, Deshanna RedEagle, Ricky BetsHisMedicine, Tom Clark, Orin Cantrell,

Jason Hackleman, Nurse Francis, and Unknown Tribal Prosecutor. (Doc. 12 at

8.) He argues that the Magistrate Judge erroneously concluded that “these Tribal

Officials are acting under the color of tribal law and are therefore not ‘Federal

officials,’ and are immune from suit under 42 U.S.C. § 1983 or Bivens.” (Id. at

8–9.) However, Scott’s assessment that Judge Johnston found immunity for the

Tribal Defendants indicates that he misreads the F&R on this point.

      The question here is not one of immunity, but instead concerns whether

Scott has stated a valid cause of action. “To maintain an action under section

1983 against . . . individual defendants, [a plaintiff] must . . . show: (1) that the

conduct complained of was committed by a person acting under the color of state

law; and (2) that this conduct deprived them of rights, privileges, or immunities

secured by the Constitution or laws of the United States.” Evans v. McKay, 869

F.2d 1341, 1347 (9th Cir. 1989) (emphasis in original). Accordingly, “tribal

                                           -8-
defendants can [] be held liable under § 1983 only if they were acting under color

of state, not tribal, law.” Pistor v. Garcia, 791 F.3d 1104, 1114–15 (9th Cir.

2015) (emphasis in original). Analogously, to maintain an action under Bivens, a

plaintiff must show that the conduct complained of was committed by a person

acting under the color of federal law and resulted in a constitutional violation.

Bivens v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388, 397

(1971). Scott’s Complaint does not allege that any Tribal Defendant acted under

the authority of anything other than tribal law.

      Accordingly, the Court agrees with Judge Johnston’s determination that

Scott fails to state a claim under either § 1983 or Bivens against the Tribal

Defendants regarding his arrests, prosecutions, incarcerations, and treatment in

tribal courts and tribal jails. The Court overrules his objection as it relates to the

Tribal Defendants.

IV.   Remaining Parties

      Scott objects to Judge Johnston’s recommendation that the Court dismiss all

defendants listed in the “Parties” portion of his Complaint, but against whom he

asserts no factual allegations. He states that he listed all the parties “in the same

exact manner with every claim addressed to each specific Defendant placed in the

appropriate section to which they belonged.” (Doc. 12 at 11–12.) Alternatively,

                                          -9-
he urges the Court to let him amend his Complaint. (Id.)

      The Court agrees with Judge Johnston that Scott failed to allege any facts to

support claims against Defendants Mary Lou Azure, Curtis Fox, Valley County

Detention Center Warden, Valley Counter Detention Center Officer, Jimmy

Summers, Lynda Jollie, Unknown Fort Belknap E.R. Doctor, Jonah Redenger,

John Wetsit, and Patricia Toaves (collectively, “Remaining Defendants”).

However, the Court agrees with Scott that it should allow him to amend his

Complaint: “[d]ismissal of a pro se complaint without leave to amend is proper

only if it is absolutely clear that the deficiencies of the complaint could not be

cured by amendment.” Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007)

(quoting Schucker v. Rockwood, 846 F.2d 1202, 1203–04 (9th Cir. 1988)). It is

far from clear—since Scott asserts no factual allegations—that the deficiencies

related to the Remaining Defendants could not be cured by amendment.

      So, while the Court agrees with Judge Johnston that Scott fails to allege facts

to support claims against the Remaining Defendants, it rejects his recommendation

to dismiss them at this juncture. That is, the Court will allow Scott to cure the

Complaint’s defects as they relate to the Remaining Defendants. However, the

Court cautions Scott that this allowance is not an invitation to amend his

Complaint through the “throw-spaghetti-at-the-wall-to-see-what-sticks” method.

                                          -10-
      Any amended complaint must be retyped or rewritten in its entirety on the

court-approved form and may not incorporate any part of the original Complaint

by reference. Once Scott files an amended complaint, it replaces the original

complaint, and the original complaint no longer serves a function in the case.

Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). If Scott fails to use the

court-approved form, the Court may strike the amended complaint and recommend

the dismissal of the Remaining Defendants with prejudice. Scott may not change

the nature of this suit by adding new, unrelated claims in his amended complaint.

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no “buckshot” complaints).

      The amended complaint must consist of short, plain statements telling the

Court: (1) the rights Scott believes were violated; (2) the name of the defendant(s)

who violated the rights; (3) exactly what each defendant did or failed to do; (4)

how the action or inaction of that defendant is connected to the violation of Scott’s

rights; (5) when the alleged actions took place; and (6) what injury Scott suffered

because of that defendant’s conduct. Rizzo v. Goode, 423 U.S. 362, 371–72, 377

(1976).

      Scott must repeat this process for each Remaining Defendant. He must

provide specific factual allegations for each element of each of his claims and must

state with specificity to which defendants each claim applies. If Scott fails to

                                         -11-
affirmatively link the conduct of a defendant with an injury suffered, the allegation

against that defendant will be dismissed for failure to state a claim.

      Accordingly, while the Court overrules Scott’s objection as it relates to

Judge Johnston’s finding on the Remaining Defendants, it sustains his objection

regarding the appropriate path forward. Scott may amend his Complaint as it

relates to the Remaining Defendants.

                                       ORDER

      Reviewing de novo where Scott specifically objects and for clear error

where he does not, IT IS ORDERED that the Court ADOPTS Judge Johnston’s

FINDINGS (Doc. 7) IN FULL.

      Additionally, IT IS ORDERED that the Court ADOPTS Judge Johnston’s

RECOMMENDATIONS NUMBERED (1) AND (3) IN FULL.

      IT IS FURTHER ORDERED that THE COURT REJECTS Judge

Johnston’s RECOMMENDATION NUMBER (2) and SCOTT IS GRANTED

LEAVE TO AMEND HIS COMPLAINT pursuant to the Court’s instructions as it

relates to the Remaining Defendants. On or before April 30, 2020, Scott may

file an amended complaint on the form to be provided by the Clerk of Court’s

Office.




                                         -12-
DATED this 31st day of March, 2020.




                              -13-
